department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject issuance of timely tefra notices this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a issue whether the service may intentionally fail to issue timely notices of beginning of administrative_proceeding nbap so as to allow the taxpayers to elect out of tefra pursuant to sec_6223 conclusion though issuing an untimely nbap will allow taxpayers to elect out of tefra such a procedure is contrary to the policies underlying the enactment of tefra and is therefore inappropriate facts a and related entities are partnerships and limited_liability companies each of which has no greater than four partners none of the partners are individuals but rather the partners are grantor trusts because the partnerships and llcs have grantor trusts as their partners they do not qualify for the small_partnership_exception of sec_6231 and are thus subject_to tefra see primco v commissioner tcmemo_1997_332 in connection with a prior examination the service failed to issue a timely notice of beginning of administrative_proceeding in the case of the prior examination a notice of final_partnership_administrative_adjustment was issued less than days subsequent to the issuance of a notice of beginning of administrative_proceeding thus permitting the partners to elect to have their partnership items treated as nonpartnership_items see sec_6223 the taxpayers have indicated that they prefer not to be subject_to tefra and the examination_division has inquired whether on a continuing basis it may intentionally issue nbaps less than days before it issues fpaas thus in effect allowing the partners to elect out of tefra law and analysis the tax treatment of partnership items shall be determined at the partnership level in the case of a proceeding pursuant to the tefra unified_audit and litigation procedures of sec_6221 et seq congress expressly gave any partner the right to participate in the administrative_proceeding i r c in order to participate in the proceeding the partner must be aware of the proceeding accordingly sec_6223 generally requires the service to give partners notice of both the beginning and completion of an administrative_proceeding to determine partnership items the purpose behind this notice provision is to ensure that each partner who is entitle to notice has the opportunity to participate in the administrative proceedings 1we note that your request for advice concluded that sec_6231 does not apply sec_6231 allows the service to reasonably rely on the face of the partnership return when determining whether tefra applies though this provision is effective for taxable years ending after date existing case law arguably has reached the same conclusion see 91_tc_242 and 91_tc_258 both addressing the same share requirement we concur that neither sec_6231 nor the bright line test of harrell is applicable here because the service has actual knowledge that the partners are grantor trusts and thus cannot reasonably rely on the face of the partnership return in the event the service fails to provide proper notice of the administrative_proceeding congress fashioned a remedy for the improper notice if a notice of beginning of administrative_proceeding nbap is issued less than days before the issuance of the corresponding notice of final_partnership_administrative_adjustment fpaa the taxpayer’s remedy is set forth in sec_6223 94_tc_787 though the remedy varies depending upon whether the proceeding is ongoing generally the taxpayer’s choices are to be bound by the tefra proceeding to have a prior settlement entered between the service and another partner apply to the aggrieved partner or to have the aggrieved partner’s partnership items converted to nonpartnership_items sec_6223 when partnership items are converted to nonpartnership_items the service is generally authorized to issue a notice_of_deficiency to the partner for any_tax liability arising out of adjustments to the former partnership items i r c a a ii once the notice_of_deficiency is issued the case is generally governed by the rules applicable to deficiency cases id as noted by the tax_court congress enacted the tefra provisions in order to provide consistent treatment of partnership items among all partners and to provide judicial economy from unified_audit proceedings doe v commissioner tcmemo_1993_543 congress expressly stated that the provisions were adopted to promote more efficient administration of the tax laws h conf rept no pincite furthermore the second circuit has noted that tefra was designed to solve the problems of duplication of administrative and judicial resources and inconsistent results 64_f3d_101 2d cir through cooperative use of the procedures of sec_6223 the service and taxpayers could effectively circumvent tefra procedures however this would also serve to circumvent the benefits that were intended by tefra these benefits were not intended solely for the benefit of the service or for the benefit of the partners under examination the benefits of tefra are intended to enure to the courts as well as for the benefit of tax_administration in general by intentionally utilizing a provision in the statute to circumvent the tefra procedures the service would in effect be overriding an act of congress this is clearly contrary to congressional intent and is therefore inappropriate 2we also note that issuing an untimely nbap is contrary to the procedures set forth in the internal_revenue_manual which state that the examiner is responsible for issuing the notice of beginning of proceeding to the tmp on a timely basis irm sec_4474 if you have any further questions please call cc regional_counsel
